Citation Nr: 0515199	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-01 249	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to mustard gas, to include skin cancer, 
bronchitis, sinusitis, and bladder carcinoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946, and from October 1950 to October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran's claim was previously was denied, as not well 
grounded, by the RO in November 1999.  The veteran did not 
appeal that denial to the Board.  However, pursuant to 
section 7(b) of the Veterans Claims Assistance Act of 2000 
(addressed below), a claim that has been denied or dismissed 
as not well-grounded shall, on the request of the claimant or 
on "the Secretary's own motion," be readjudicated as if the 
denial or dismissal had not been made provided that the 
denial was one that became final during the period beginning 
on July 14, 1999 and ending on November 9, 2000.  See 114 
Stat. at 2099-2100 (2000). 

The veteran failed to appear at a hearing scheduled before a 
Veterans Law Judge in March 2005.  Accordingly, the veteran's 
request for a hearing is considered to be withdrawn.  See 
38 C.F.R. §§ 20.702(d) (2004).

In June 1999, the veteran requested service connection for 
eye disability as a result of exposure to mustard gas.  The 
Board notes that the RO has not considered this claim.  This 
claim is referred to the RO for appropriate action.  
 

FINDINGS OF FACT

1.  The veteran does not have any disability for which 
presumptive service connection may be granted to a veteran 
who has had full-body mustard gas exposure during service.

2.  None of the veteran's claimed disabilities are shown 
during service, or for many years thereafter, and none of the 
medical evidence relates the veterans claimed disabilities to 
mustard gas exposure or to any other incident of service.


CONCLUSION OF LAW

Skin cancer, bronchitis, sinusitis, and bladder carcinoma 
were not incurred in active service and may not be presumed 
to have been due to mustard gas exposure during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in January 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to provision 
of VCAA notice.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records are of record.  The veteran's VA 
medical records are also of record.  The RO has obtained 
numerous private medical records on behalf of the veteran.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110.  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability to mustard gas exposure during his 
period of active service.

History and Analysis

The veteran claims that he was exposed to mustard gas through 
chemical warfare training at Camp Blanding, Florida during 
World War II.  He maintains that he now has skin cancer, 
bronchitis, sinusitis, and bladder carcinoma due to his 
mustard gas exposure.  While the veteran maintains that he 
has these disabilities due to mustard gas exposure during 
service, as a layperson he is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board notes that both chronic bronchitis and squamous 
cell carcinoma of the skin are disabilities for which 
presumptive service connection is granted for those veteran's 
who have received full-body exposure to mustard gas.  
However, a review of the veteran's medical records, both 
private and VA, reveals that the veteran's skin cancer was 
basal cell carcinoma.  A thorough review of the extensive 
medical evidence fails to show that the veteran has ever had 
chronic bronchitis or squamous cell carcinoma of the skin.  
Service connection may not be granted unless a current 
disability is shown.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Since the veteran has not been shown to 
have either of these disabilities, the veteran is not 
entitled to service connection for either bronchitis or 
squamous cell carcinoma of the skin on a presumptive basis 
due to full-body exposure to mustard gas.

With respect to the other claimed disabilities, skin cancer 
(basal cell carcinoma), sinusitis, and bladder carcinoma, 
these disabilities are not listed disabilities for which 
presumptive service connection is granted to those veteran's 
who have received full-body exposure to mustard gas.  See 
38 C.F.R. § 3.316.

Since the veteran has not been shown to experience any of the 
disabilities for which presumptive service connection is 
granted for those veterans who have received full-body 
exposure to mustard gas, a determination as to whether or not 
the veteran actually received full-body exposure to mustard 
gas during service is unnecessary.

The veteran's service medical records do not show that the 
veteran experienced any of his currently claimed disabilities 
during service.  The post service medical records do not 
indicate that the veteran experienced any of his claimed 
disabilities until many years after service, if at all, and 
none of the medical evidence relates any of the veteran's 
claimed disabilities to mustard gas exposure or to any other 
incident of service.

Accordingly, the preponderance of the evidence is against 
entitlement to service connection for the claimed residuals 
of exposure to mustard gas, to include skin cancer, 
bronchitis, sinusitis, and bladder carcinoma.


ORDER

Entitlement to service connection for the claimed residuals 
of exposure to mustard gas, to include skin cancer, 
bronchitis, sinusitis, and bladder carcinoma is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


